Order filed September 29, 2011.




                                          In The

                          Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00690-CR
                                   ____________

                          RICARDO SANCHEZ, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 185th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1270992



                                      ORDER

      The clerk’s record in this appeal was filed September 26, 2011.

      Our review has determined that a relevant item has been omitted from the clerk’s
record. See Tex. R. App. P. 34.5(c). The record does not contain the trial court’s orders,
signed August 3, 2011, denying appellant’s motions to suppress.

      The Harris County District Clerk is directed to file a supplemental clerk=s record on
or before October 10, 2011, containing the trial court’s orders, signed August 3, 2011,
denying appellant’s motions to suppress
       If the omitted items are not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted items are not a
part of the case file.



                                        PER CURIAM




                                                2